     Case 2:19-cv-05433-GMS-ESW Document 124 Filed 11/25/20 Page 1 of 1



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Angel D Rodriguez,                               No. CV-19-05433-PHX-GMS (ESW)
10                  Plaintiff,                          ORDER
11     v.
12     Unknown Soliz, et al.,
13                  Defendants.
14
15          The Court has considered State Defendants’ Motion to Seal Exhibit A to Doc. 120
16    (Doc. 123). Good cause appearing,

17          IT IS ORDERED granting the Motion to Seal (Doc. 123).
18          IT IS FURTHER ORDERED directing the Clerk of the Court to seal Exhibit A

19    (Doc. 120-1) to the “Motion for Extension of Time File Joint Motion to Amend Scheduling

20    Order Pursuant to Order [Doc. 114]” (Doc. 120).
21          Dated this 25th day of November, 2020.
22
23
24                                                      Honorable Eileen S. Willett
                                                        United States Magistrate Judge
25
26
27
28
